Citation Nr: 9908471	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-48 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Propriety of a rating reduction, from 60 to 30 percent, for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from January 1978 to November 
1985.  In November 1985, he sought service connection for 
several disabilities, including a lung disorder.  On the 
basis of service medical records, a January 1986 rating 
decision granted service connection for pulmonary sarcoidosis 
and assigned a 60 percent evaluation.

After a November 1995 VA examination, a January 1996 rating 
decision proposed a rating reduction, from 60 to 30 percent, 
for sarcoidosis.  This appeal arises from an April 1996 
rating decision of the Wilmington, Delaware, Regional Office 
(RO) that implemented the proposed rating reduction, 
effective July 1, 1996.

On a May 1996 Notice of Disagreement, the veteran requested a 
hearing.  He later testified at a hearing at the RO convened 
in July 1996.  On a November 1996 Substantive Appeal, he 
requested a VA Central Office hearing.  Such a hearing was 
scheduled for August 1998, but he withdrew the hearing 
request prior thereto.

In a November 1998 Written Brief Presentation, the veteran's 
representative appeared to contend that two issues are before 
the Board of Veterans' Appeals (Board):  first, restoration 
of the 60 percent rating for sarcoidosis; and, second, 
increased rating for sarcoidosis.  As a matter of 
clarification, the Board notes that the veteran has not 
claimed an increased rating, from either a 30 or 60 percent 
evaluation, nor has that issue been addressed by a Statement 
of the Case.  Moreover, the issue of the propriety of a 
rating reduction does not automatically include the issue of 
an increased rating.  Horowitz v. Brown, 5 Vet.App. 217, 223 
(1993).  Thus, the only issue before the Board is the 
propriety of the April 1996 rating reduction.  We 
acknowledge, of course, that the representative may have 
merely set forth the alternative arguments to assure that the 
Board would address the gravamen of this appeal, which is 
that the veteran objects to the reduction that was effected 
by the RO.


FINDINGS OF FACT

1.  Service connection for sarcoidosis was granted, and a 60 
percent evaluation assigned, in a January 1986 rating 
decision.

2.  After a November 1995 VA examination, a January 1996 
rating decision proposed reduction, from 60 to 30 percent, of 
the evaluation for sarcoidosis; an April 1996 rating decision 
implemented the proposed reduction.

3.  The November 1995 VA examination was not an adequate 
basis for reduction in an evaluation for sarcoidosis which 
had been assigned in January 1986.


CONCLUSION OF LAW

Restoration of a 60 percent evaluation for sarcoidosis is 
required.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evidence

The veteran's service medical records are replete with 
evidence of a history of asthma.  For example, a May 1979 
outpatient treatment record noted that he had an asthma 
attack that day and that the last such attack had been two or 
three years earlier.  A May 1980 outpatient treatment record 
reported that he had had asthma since age seven or eight.  
However, following a March 1984 left orchiectomy for a 
testicular mass, biopsy revealed granuloma of the left 
testicle with focal necrosis and no evidence of neoplasm.  
Subsequent testing failed to produce other evidence of 
granulomatous disease but pulmonary function studies showed 
mild restrictive defect with normal gas transfer, and chest 
X-rays showed hilar lymphadenopathy.  The diagnosis was 
sarcoidosis involving the lungs and left testicle.  He was 
started on Prednisone in September 1984 and, after 
significant improvement in dyspnea and adenopathy, it was 
discontinued in March 1985.  Although the dyspnea and 
lymphadenopathy returned when Prednisone was discontinued, 
the steroid treatment was not reinstituted since it had 
caused weight gain and other side effects.

A medical evaluation board recommended that the veteran be 
found unfit for military duty.  A physical evaluation board 
concurred, and he was separated from service in November 
1985.

Later that month, the veteran claimed service connection for 
a number of disabilities, including pulmonary and testicular 
disorders.  Based upon service medical records, a January 
1986 rating decision denied service connection for asthma, as 
it was determined that asthma had preexisted service and had 
not been aggravated therein.  That rating decision also 
granted service connection for pulmonary sarcoidosis, with 
generalized adenopathy, and a left orchiectomy due to 
sarcoidosis.  The disability rating assigned for pulmonary 
sarcoidosis was 60 percent, effective from the day following 
the date of the veteran's separatuion from service in 
November 1985.

In October 1986, the veteran reported to a military medical 
facility, where he gave a four-day history of fever, nausea, 
and vomiting.  The history of sarcoidosis was also noted, and 
he was admitted for observation.  The symptoms were treated 
with improvement, though their cause was never determined.  
On examination, there was splenomegaly but the lungs were 
normal.  Pulmonary function studies showed forced vital 
capacity to be 84 percent of predicted, and forced expiratory 
volume in one second was 91 percent of predicted.  Chest X-
rays were consistent with sarcoidosis, and laboratory tests 
showed reduced hemoglobin, hematocrit, and white blood cell 
count.  Diagnoses were leukopenia, anemia, and stage II 
sarcoidosis.  At discharge, he was started on Prednisone at 
40 mg, tapering to 20.

A November 1986 VA examination reported the veteran's history 
and noted that, in retrospect, lung problems in service, 
thought to have been asthma, were sarcoidosis.  On 
examination, the chest was of normal contour, lungs were 
clear to percussion and auscultation, vocal fremitus was 
normal, there was no lymphadenopathy shown by X-rays or 
examination, and chest X-rays were otherwise normal.  
Pulmonary function studies showed forced vital capacity at 69 
percent of predicted, and forced expiratory volume in one 
second was also 69 percent of predicted.  The diagnosis was a 
history of pulmonary sarcoidosis with generalized 
lymphadenopathy.

June 1987 pulmonary function studies at a military medical 
facility showed, before bronchodilator treatment, forced 
vital capacity at 83 percent of predicted and forced 
expiratory volume in one second at 80 percent of predicted.  
The examiner reported that the normal findings suggested 
normal lung volumes.  A computerized tomography scan of the 
abdomen showed marked splenomegaly, but the spleen was 
homogenous in density without evidence of calcifications or 
focal parenchymal abnormality.  The scan also showed 
questionable nodular densities in the area of the liver that 
could have represented lymphadenopathy or tortuous vessels.

On a March 1988 military medical facility outpatient 
treatment record, the veteran complained of a skin rash.  A 
dermatology consultation noted lack of an adequate treatment 
for skin sarcoid and that it should not be treated with 
systemic steroids.

October 1988 VA pulmonary function studies showed forced 
vital capacity at 65 percent of predicted, forced expiratory 
volume in one second at 64 percent of predicted, and 
diffusion capacity 79 percent of predicted.  The pulmonary 
function diagnosis was mild restrictive lung disease and 
diffusion capacity close to the lower limit of normal.  VA 
chest X-rays showed that both lung fields were clear and well 
aerated and the hemidiaphragms, costophrenic sulci, and 
trachea were normal.

At an October 1988 VA neurology consultation, the veteran 
gave a one-year history of seizures, not preceded by an aura, 
during which his extremities contracted and he sometimes lost 
consciousness.  An electroencephalogram at Christiana 
Hospital showed rare sharp waves bilaterally, but no definite 
abnormalities, and the impression was that it was within 
normal limits.

At an October 1988 VA neurologic examination, the veteran 
reported five or six seizure episodes, as described above, 
but loss of consciousness on only one occasion.  The examiner 
noted that the electroencephalogram was within normal limits.  
The impression was a probable seizure disorder but the 
examiner felt the need to review a computerized tomography 
scan, thought to have been conducted in January 1988, to 
confirm the diagnosis.  Incidentally, the examination 
revealed multiple circular skin lesions on both lower 
extremities and larger, 3 to 5 cm, circular lesions on the 
chest and abdomen.

At a January 1989 VA neurologic examination, the veteran 
reported that he had two seizure episodes, sought treatment 
in October 1987, was put on Dilantin, and had two more 
seizures.  The seizures always accompanied high fever in the 
range of 104 or 105 degrees.  Records of a computerized 
tomography scan, thought to have been conducted at a military 
medical facility in January 1988, could not be obtained.  
(The Board notes that the military medical facility responded 
that the veteran had not been seen there since October 1987.)  
A November 1988 VA computerized tomography scan showed no 
masses and no lesions and the only abnormality was a slightly 
enlarged fourth ventricle.  A 1987 electroencephalogram, and 
one done in October 1988, were both normal.  Dilantin was 
discontinued in November 1988, and the veteran had had no 
seizures since.  The examiner concluded that the veteran 
might have had seizures related to fevers, and the fevers 
might have been related to sarcoidosis, but he did not have 
epilepsy.  He was advised to take Tylenol, if he developed a 
fever, to lower his temperature.

January 1989 VA pulmonary function studies showed forced 
vital capacity at 69 percent of predicted, forced expiratory 
volume in one second at 66 percent of predicted, and 
diffusion capacity 70 percent of predicted.  The examiner 
noted that both total lung capacity and diffusion capacity 
were reduced from the October 1988 study.  The pulmonary 
function diagnosis was moderately severe restrictive defect 
and moderate diffusion defect.  The examiner noted that the 
course of sarcoidosis is unpredictable and periodic 
reassessment of pulmonary functions would be required.

A February 1989 rating decision granted service connection 
for a skin disorder due to sarcoidosis, and assigned a 10 
percent evaluation, and also denied service connection for a 
seizure disorder.

On a September 1994 VA outpatient treatment record, the 
veteran had a history of sarcoidosis, in remission for 11/2 
years, and was not on steroids.  He complained of frequent 
urination, extreme thirst, blurred vision, and fatigue.  
Testing showed his glucose to be elevated.  The assessment 
was type II diabetes mellitus.

At a VA eye examination dated, apparently incorrectly, in 
March 1994, the veteran reported sarcoidosis in remission, 
said he had not taken steroids for more than a year, and gave 
a six-month history of diabetes mellitus with poor control.  
He complained that his vision, while not blurred, was not 
clear.  His vision was normal on examination, and he was told 
that uncontrolled diabetes mellitus can cause one's vision to 
fluctuate.

In October 1995, the veteran claimed service connection for 
diabetes mellitus due to steroid medication prescribed for 
sarcoidosis.

At a November 1995 VA examination, the veteran gave a history 
of pulmonary sarcoidosis, said that he had to take Prednisone 
for sarcoidosis, contended that the Prednisone caused weight 
gain and depression, and reported that he no longer took it.  
He said he had some dyspnea on exertion but not at rest, and 
could walk up eight flights of stairs without difficulty.  He 
further stated he had had some wheezing at night and, at one 
time, used a Proventil inhaler, but attributed wheezing to 
weather changes and said he had not used an inhaler during 
the current year.  He had later developed diabetes mellitus.  
On examination, there were scars, but no lesions, on the 
skin.  There was no palpable lymphadenopathy or 
hepatosplenomegaly.  The lungs were clear to percussion and 
auscultation, and the veteran said he could climb eight 
flights of stairs without difficulty.  Orientation, 
comprehension, memory, affect, and behavior were all within 
normal limits.  Diagnoses were sarcoidosis and type II 
diabetes mellitus.

A handwritten note, appended to the aforementioned 
examination report, said that various drugs, such as 
thiazides, nicotinic acid, indomethacin, phenytoin, and 
glucocorticoids, could cause abnormalities in glucose 
tolerance.  The note went on to say that, although impaired 
glucose metabolism may be directly attributable to increased 
glucocorticoids, other factors, including genetic ones, were 
also involved.  Finally, the note said that "[p]rolonged 
glucocorticoid therapy may unmask latent diabetes mellitus or 
aggravate preexisting disease."  The note did not say that 
glucocorticoid therapy could cause diabetes mellitus.  
Nevertheless, apparently based upon an inference that a 
rating board consultant had provided medical evidence of a 
nexus between Prednisone and diabetes mellitus, a January 
1996 rating decision granted service connection for diabetes 
mellitus as secondary to sarcoidosis.

Citing the November 1995 VA examination, the January 1996 
rating decision also proposed a rating reduction, from 60 to 
30 percent, for sarcoidosis.  The veteran was notified of the 
proposed rating reduction in February 1996 correspondence.  
An April 1996 rating decision implemented the rating 
reduction.

A June 1996 Statement of the Case cited the regulation at 
38 C.F.R. § 3.105, "Revision of Decisions," but did not 
mention 38 C.F.R. § 3.344, "Stabilization of Disability 
Evaluations."

At a July 1996 hearing, the veteran testified that, at the 
November 1995 VA examination, the doctor had asked him how 
many flights of stairs he could climb.  In responding, he had 
recalled an incident from a previous September when, while 
working as a security guard, he had had to climb six flights 
of stairs in connection with a fire alarm, so he had told the 
VA doctor that he could climb eight flights of stairs.  In 
fact, when he had climbed the six flights of stairs, he was 
so winded that he had to rest at each landing.  He testified, 
however, that he had not had the opportunity to elaborate on 
his answer to the doctor.

II.  Analysis

The veteran contends that the RO erred in reducing the 
evaluation for sarcoidosis from 60 to 30 percent.  He 
maintains that the RO failed to abide by VA regulations which 
require that rating reductions be based on examinations that 
are no less full and complete than that upon which 
compensation was authorized.

In this case, a January 1986 rating decision granted service 
connection for pulmonary sarcoidosis, and assigned a 60 
percent evaluation, based upon extensive service medical 
records that included examinations, pulmonary function 
studies, and chest X-rays.  After a November 1995 VA 
examination, a January 1996 rating decision proposed a rating 
reduction from 60 to 30 percent, and the veteran was notified 
of the proposed reduction in February 1996 correspondence.  
When rating reduction is warranted, a rating decision 
proposing the reduction must be issued and the veteran must 
be advised of the proposed reduction and given 60 days in 
which to respond before the rating reduction is implemented.  
38 C.F.R. § 3.105(e).  The veteran did not respond to the 
February 1996 letter from the RO, and an April 1996 rating 
decision implemented the proposed reduction.

However, where, as here, an evaluation has been in effect for 
five years or more, its reduction is subject to the 
provisions of 38 C.F.R. § 3.344(a).  Smith v. Brown, 5 Vet. 
App. 335 (1993); 38 C.F.R. § 3.344(c).  That subsection 
provides, in pertinent part, as follows:

Examination reports indicating improvement.  
Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of 
disability evaluations consistent with the 
laws and Department of Veterans Affairs 
regulations governing disability compensation 
and pension.  It is essential that the entire 
record of examinations and the medical-
industrial history be reviewed to ascertain 
whether the recent examination is full and 
complete, including all special examinations 
indicated as a result of general examination 
and the entire case history.  This applies to 
treatment of intercurrent diseases and 
exacerbations, including hospital reports, 
bedside examinations, examinations by 
designated physicians, and examinations in the 
absence of, or without taking full advantage 
of, laboratory facilities and the cooperation 
of specialists in related lines.  Examinations 
less full and complete than those on which 
payments were authorized or continued will not 
be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or 
episodic improvement . . . will not be reduced 
on any one examination, except in those 
instances where all the evidence of record 
clearly warrants the conclusion that sustained 
improvement has been demonstrated. . . .  
Moreover, though material improvement in the 
physical or mental condition is clearly 
reflected the rating agency will consider 
whether the evidence makes it reasonably 
certain that the improvement will be 
maintained under the ordinary conditions of 
life.

With regard to whether the January 1996 rating decision 
proposing the rating reduction comported with the governing 
regulation, first, it does not appear to have considered the 
entire record of examinations and the medical-industrial 
history required by 38 C.F.R. § 3.344(a), nor does it reflect 
a finding that the November 1995 examination was as full and 
complete as those upon which the assigned rating was based.  
However, the Board has considered the entire record, and 
finds that the November 1995 VA examination, unlike those in 
the veteran's service medical records, included neither 
pulmonary function nor radiologic studies, nor did the report 
of that examination indicate that the examiner considered 
recent records of such studies.  True, the examiner did not 
opine that the veteran's condition had improved since the 60 
percent evaluation was assigned, but the January 1996 rating 
decision that reached that conclusion did not reflect 
consideration of such studies or, for that matter, any other 
evidence of record.  In sum, the examination upon which the 
proposed reduction was based was less full and complete than 
those upon which the 60 percent evaluation was based.

Further, the medical evidence of record suggests that the 
progress of sarcoidosis is unpredictable.  It appears that, 
if the disorder is not curable, it may improve to the point 
that it becomes asymptomatic.  Indeed, a September 1994 VA 
outpatient treatment record and a report of a subsequent VA 
eye examination indicated that the disorder was in remission.  
Without resorting to our own unsubstantiated medical opinion, 
which is clearly forbidden, see Colvin v. Derwinski, 1 
Vet.App. 171 (1991), the Board cannot say that sarcoidosis is 
a disorder subject to temporary or episodic improvement so as 
to require two examinations that show improvement before an 
evaluation may be reduced.  However, unless all evidence of 
record clearly warrants the conclusion that sustained 
improvement has been demonstrated, it appears prudent to 
require two examinations to support such a finding.

Finally, the Board notes that the rating criteria for 
respiratory disorders, set forth at 38 C.F.R. § 4.97, were 
amended effective October 7, 1996.  Future examinations of 
the veteran, as well as future rating decisions, will be 
based on Diagnostic Code 6846 for sarcoidosis.  Those 
examinations and rating decisions may also have to determine 
whether the veteran has asthma and, if so, distinguish the 
disability attributable thereto from that attributable to 
sarcoidosis.


ORDER

The evaluation for sarcoidosis was improperly reduced from 60 
to 30 percent, and the 60 percent evaluation is restored, as 
of the date of reduction.  To this extent, the benefit sought 
on appeal is granted.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -


